Exhibit 15
      GUIDANCE FOR
      CLEANING AND DISINFECTING
      PUBLIC SPACES, WORKPLACES, BUSINESSES,                                                                                             SCAN HERE
                                                                                                                                         FOR MORE
      SCHOOLS, AND HOMES                                                                                                                 INFORMATION




      This guidance is intended for all Americans, whether you own a business, run a school, or want to ensure
      the cleanliness and safety of your home. Reopening America requires all of us to move forward together by
      practicing social distancing and other daily habits to reduce our risk of exposure to the virus that causes
      COVID-19. Reopening the country also strongly relies on public health strategies, including increased testing
      of people for the virus, social distancing, isolation, and keeping track of how someone infected might have
      infected other people. This plan is part of the larger United States Government plan and focuses on cleaning
      and disinfecting public spaces, workplaces, businesses, schools, and can also be applied to your home.


      Cleaning and disinfecting public spaces including your workplace, school, home,
      and business w ill require you to:
      • Develop your plan

      • Implement your plan

      • Maintain and revise your plan

      Reducing the risk of exposure to COVID-19 by cleaning and disinfection is an important part of reopening public spaces that will
      require careful planning. Every American has been called upon to slow the spread of the virus through social distancing and
      prevention hygiene, such as frequently washing your hands and wearing face coverings. Everyone also has a role in making sure our
      communities are as safe as possible to reopen and remain open.

      The virus that causes COVID-19 can be killed if you use the right products. EPA has compiled a list of disinfectant products that can
      be used against COVID-19, including ready-to-use sprays, concentrates, and wipes. Each product has been shown to be effective
      against viruses that are harder to kill than viruses like the one that causes COVID-19.




CS316485C April 28, 2020 1:36 PM
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES




This document provides a general framework for cleaning and disinfection practices. The framework is based on doing the following:

1. Normal routine cleaning with soap and water will decrease how much of the virus is on surfaces and objects, which reduces the
  risk of exposure.

2. Disinfection using EPA-approved disinfectants against COVID-19 can also help reduce the risk. Frequent disinfection of surfaces
  and objects touched by multiple people is important.

3. When EPA-approved disinfectants are not available, alternative disinfectants can be used (for example, 1/3 cup of bleach added
  to 1 gallon of water, or 70% alcohol solutions). Do not mix bleach or other cleaning and disinfection products together--this can
  cause fumes that may be very dangerous to breathe in. Keep all disinfectants out of the reach of children.

Links to specific recommendations for many public spaces that use this framework, can be found at the end of this document.
It’s important to continue to follow federal, state, tribal, territorial, and local guidance for reopening America.


A Few Important Reminders about Coronav iruses and Reducing the Risk of Ex posure:
• Coronaviruses on surfaces and objects naturally die within hours to days. Warmer temperatures and exposure to sunlight will
  reduce the time the virus survives on surfaces and objects.

• Normal routine cleaning with soap and water removes germs and dirt from surfaces. It lowers the risk of spreading
  COVID-19 infection.

• Disinfectants kill germs on surfaces. By killing germs on a surface after cleaning, you can further lower the risk of spreading
  infection. EPA-approved disinfectants are an important part of reducing the risk of exposure to COVID-19. If disinfectants on this
  list are in short supply, alternative disinfectants can be used (for example, 1/3 cup of bleach added to 1 gallon of water, or 70%
  alcohol solutions).

• Store and use disinfectants in a responsible and appropriate manner according to the label. Do not mix bleach or other cleaning
  and disinfection products together--this can cause fumes that may be very dangerous to breathe in. Keep all disinfectants out of
  the reach of children.

• Do not overuse or stockpile disinfectants or other supplies. This can result in shortages of appropriate products for others to use
  in critical situations.

• Always wear gloves appropriate for the chemicals being used when you are cleaning and disinfecting. Additional personal
  protective equipment (PPE) may be needed based on setting and product. For more information, see CDC’s website on Cleaning
  and Disinfection for Community Facilities.

• Practice social distancing, wear facial coverings, and follow proper prevention hygiene, such as washing your hands frequently
  and using alcohol-based (at least 60% alcohol) hand sanitizer when soap and water are not available.



     If you oversee staff in a workplace, your plan should include considerations about the safety of custodial staff and other people
     who are carrying out the cleaning or disinfecting. These people are at increased risk of being exposed to the virus and to
     any toxic effects of the cleaning chemicals. These staff should wear appropriate PPE for cleaning and disinfecting. To protect
     your staff and to ensure that the products are used effectively, staff should be instructed on how to apply the disinfectants
     according to the label. For more information on concerns related to cleaning staff, visit the Occupational Safety and Health
     Administration’s website on Control and Prevention.




                                                                          2
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES




DEVELOP YOUR PLAN
Evaluate your workplace, school, home, or business to determine what kinds of surfaces and materials make up that area. Most surfaces
and objects will just need normal routine cleaning. Frequently touched surfaces and objects like light switches and doorknobs will need
to be cleaned and then disinfected to further reduce the risk of germs on surfaces and objects.

• First, clean the surface or object with soap and water.

• Then, disinfect using an EPA-approved disinfectant.

• If an EPA-approved disinfectant is unavailable, you can use 1/3 cup of bleach added to 1 gallon of water, or 70% alcohol solutions
  to disinfect. Do not mix bleach or other cleaning and disinfection products together. Find additional information at CDC’s website
  on Cleaning and Disinfecting Your Facility.

You should also consider what items can be moved or removed completely to reduce frequent handling or contact from multiple
people. Soft and porous materials, such as area rugs and seating, may be removed or stored to reduce the challenges with cleaning and
disinfecting them. Find additional reopening guidance for cleaning and disinfecting in the Reopening Decision Tool.

It is critical that your plan includes how to maintain a cleaning and disinfecting strategy after reopening. Develop a flexible plan
with your staff or family, adjusting the plan as federal, state, tribal, territorial, or local guidance is updated and if your specific
circumstances change.


Determine what needs to be cleaned
Some surfaces only need to be cleaned with soap and water. For example, surfaces and objects that are not frequently touched should
be cleaned and do not require additional disinfection. Additionally, disinfectants should typically not be applied on items used by
children, especially any items that children might put in their mouths. Many disinfectants are toxic when swallowed. In a household
setting, cleaning toys and other items used by children with soap and water is usually sufficient. Find more information on cleaning and
disinfection toys and other surfaces in the childcare program setting at CDC’s Guidance for Childcare Programs that Remain Open.

These questions will help you decide which surfaces and objects will need normal routine cleaning.

Is the area outdoors?
Outdoor areas generally require normal routine cleaning and do not require disinfection. Spraying disinfectant on sidewalks and in
parks is not an efficient use of disinfectant supplies and has not been proven to reduce the risk of COVID-19 to the public. You should
maintain existing cleaning and hygiene practices for outdoor areas.

The targeted use of disinfectants can be done effectively, efficiently and safely on outdoor hard surfaces and objects frequently touched
by multiple people. Certain outdoor areas and facilities, such as bars and restaurants, may have additional requirements. More
information can be found on CDC’s website on Food Safety and the Coronavirus Disease 2019 (COVID-19).

There is no evidence that the virus that causes COVID-19 can spread directly to humans from water in pools, hot tubs or spas, or
water play areas. Proper operation, maintenance, and disinfection (for example, with chlorine or bromine) of pools, hot tubs or spas,
and water playgrounds should kill the virus that causes COVID-19. However, there are additional concerns with outdoor areas that
may be maintained less frequently, including playgrounds, or other facilities located within local, state, or national parks. For more
information, visit CDC’s website on Visiting Parks & Recreational Facilities.




                                                                                3
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES




Has the area been unoccupied for the last 7 days?
If your workplace, school, or business has been unoccupied for 7 days or more, it will only need your normal routine cleaning to reopen
the area. This is because the virus that causes COVID-19 has not been shown to survive on surfaces longer than this time.

There are many public health considerations, not just COVID-19 related, when reopening public buildings and spaces that have been
closed for extended periods. For example, take measures to ensure the safety of your building water system. It is not necessary to clean
ventilation systems, other than routine maintenance, as part of reducing risk of coronaviruses. For healthcare facilities, additional
guidance is provided on CDC’s Guidelines for Environmental Infection Control in Health-Care Facilities.


Determine what needs to be disinfected
Following your normal routine cleaning, you can disinfect frequently touched surfaces and objects using a product from EPA’s list of
approved products that are effective against COVID-19.

These questions will help you choose appropriate disinfectants.

Are you cleaning or disinfecting a hard and non-porous material or item like glass, metal, or plastic?
Consult EPA’s list of approved products for use against COVID-19. This list will help you determine the most appropriate disinfectant
for the surface or object. You can use diluted household bleach solutions if appropriate for the surface. Pay special attention to the
personal protective equipment (PPE) that may be needed to safely apply the disinfectant and the manufacturer’s recommendations
concerning any additional hazards. Keep all disinfectants out of the reach of children. Please visit CDC’s website on How to Clean and
Disinfect for additional details and warnings.

Examples of frequently touched surfaces and objects that will need routine disinfection following reopening are:

• tables,                                                             • keyboards,

• doorknobs,                                                          • toilets,

• light switches,                                                     • faucets and sinks,

• countertops,                                                        • gas pump handles,

• handles,                                                            • touch screens, and

• desks,                                                              • ATM machines.

• phones,

Each business or facility will have different surfaces and objects that are frequently touched by multiple people. Appropriately disinfect
these surfaces and objects. For example, transit stations have specific guidance for application of cleaning and disinfection.

Are you cleaning or disinfecting a soft and porous material or items like carpet, rugs, or seating in areas?
Soft and porous materials are generally not as easy to disinfect as hard and non-porous surfaces. EPA has listed a limited number of
products approved for disinfection for use on soft and porous materials. Soft and porous materials that are not frequently touched
should only be cleaned or laundered, following the directions on the item’s label, using the warmest appropriate water setting. Find
more information on CDC’s website on Cleaning and Disinfecting Your Facility for developing strategies for dealing with soft and
porous materials.




                                                                            4
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES




Consider the resources and equipment needed
Keep in mind the availability of cleaning and disinfection products and appropriate PPE. Always wear gloves appropriate for the
chemicals being used for routine cleaning and disinfecting. Follow the directions on the disinfectant label for additional PPE needs. In
specific instances, personnel with specialized training and equipment may be required to apply certain disinfectants such as fumigants
or fogs. For more information on appropriate PPE for cleaning and disinfection, see CDC’s website on Cleaning and Disinfection for
Community Facilities.



IMPLEMENT YOUR PLAN
Once you have a plan, it’s time to take action. Read all manufacturer’s instructions for the cleaning and disinfection products you will
use. Put on your gloves and other required personal protective equipment (PPE) to begin the process of cleaning and disinfecting.


Clean v isibly dirty surfaces w ith soap and water
Clean surfaces and objects using soap and water prior to disinfection. Always wear gloves appropriate for the chemicals being used for
routine cleaning and disinfecting. Follow the directions on the disinfectant label for additional PPE needs. When you finish cleaning,
remember to wash hands thoroughly with soap and water.

Clean or launder soft and porous materials like seating in an office or coffee shop, area rugs, and carpets. Launder items according to
the manufacturer’s instructions, using the warmest temperature setting possible and dry items completely.


Use the appropriate cleaning or disinfectant product
EPA approved disinfectants, when applied according to the manufacturer’s label, are effective for use against COVID-19. Follow the
instructions on the label for all cleaning and disinfection products for concentration, dilution, application method, contact time and
any other special considerations when applying.


Always follow the directions on the label
Follow the instructions on the label to ensure safe and effective use of the product. Many product labels recommend keeping the
surface wet for a specific amount of time. The label will also list precautions such as wearing gloves and making sure you have good
ventilation during use of the product. Keep all disinfectants out of the reach of children.



MAINTAIN AND REVISE YOUR PLAN
Take steps to reduce your risk of exposure to the virus that causes COVID-19 during daily activities. CDC provides tips to reduce your
exposure and risk of acquiring COVID-19. Reducing exposure to yourself and others is a shared responsibility. Continue to update your
plan based on updated guidance and your current circumstances.


Continue routine cleaning and disinfecting
Routine cleaning and disinfecting are an important part of reducing the risk of exposure to COVID-19. Normal routine cleaning with
soap and water alone can reduce risk of exposure and is a necessary step before you disinfect dirty surfaces.




                                                                             5
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES




Surfaces frequently touched by multiple people, such as door handles, desks, phones, light switches, and faucets, should be cleaned and
disinfected at least daily. More frequent cleaning and disinfection may be required based on level of use. For example, certain surfaces and
objects in public spaces, such as shopping carts and point of sale keypads, should be cleaned and disinfected before each use.

Consider choosing a different disinfectant if your first choice is in short supply. Make sure there is enough supply of gloves and
appropriate personal protective equipment (PPE) based on the label, the amount of product you will need to apply, and the size of the
surface you are treating.


Maintain safe behav ioral practices
We have all had to make significant behavioral changes to reduce the spread of COVID-19. To reopen America, we will need to continue
these practices:

• social distancing (specifically, staying 6 feet away from others when you must go into a shared space)

• frequently washing hands or use alcohol-based (at least 60% alcohol) hand sanitizer when soap and water are not available

• wearing cloth face coverings

• avoiding touching eyes, nose, and mouth

• staying home when sick

• cleaning and disinfecting frequently touched objects and surfaces

It’s important to continue to follow federal, state, tribal, territorial, and local guidance for reopening America. Check this resource for
updates on COVID-19. This will help you change your plan when situations are updated.


Consider practices that reduce the potential for ex posure
It is also essential to change the ways we use public spaces to work, live, and play. We should continue thinking about our safety and
the safety of others.

To reduce your exposure to or the risk of spreading COVID-19 after reopening your business or facility, consider whether you need
to touch certain surfaces or materials. Consider wiping public surfaces before and after you touch them. These types of behavioral
adjustments can help reduce the spread of COVID-19. There are other resources for more information on COVID-19 and how to Prevent
Getting Sick.

Another way to reduce the risk of exposure is to make long-term changes to practices and procedures. These could include reducing the
use of porous materials used for seating, leaving some doors open to reduce touching by multiple people, opening windows to improve
ventilation, or removing objects in your common areas, like coffee creamer containers. There are many other steps that businesses and
institutions can put into place to help reduce the spread of COVID-19 and protect their staff and the public. More information can be
found at CDC’s Implementation of Mitigation Strategies for Communities with Local COVID-19 Transmission.




                                                                             6
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES




CONCLUSION
Reopening America requires all of us to move forward together using recommended best practices and maintaining safe daily habits in
order to reduce our risk of exposure to COVID-19. Remember: We’re all in this together!

Additional resources w ith more specific recommendations.


                                                        Infection Control in Healthcare Settings
                                                        Using Personal Protective Equipment
                           Long-term Care               Hand Hygiene
                           Facilities, Nursing          Interim Guidance for Infection Prevention
                           Homes                        Preparedness Checklist
                                                        Things Facilities Should Do Now to Prepare for COVID-19
                                                        When there are Cases in the Facility
                                                        Infection Control in Healthcare Settings
                                                        Using Personal Protective Equipment
                           Dialysis Facilities          Hand Hygiene
                                                        Interim guidance for Outpatient Hemodialysis Facilities
                                                        Patient Screening
                           Blood and Plasma             Infection control in Healthcare Settings
                           Facilities                   Infection Control and Environmental Management
                                                        Using Personal Protective Equipment
                                                        Hand Hygiene
                                                        Interim Guidance for Blood and Plasma Collection Facilities
 HEALTHCARE                Alternate Care Sites         Infection Prevention and Control
 SETTINGS                  Dental Settings              Infection Control in Healthcare Settings
                                                        Using Personal Protective Equipment
                                                        Hand Hygiene
                                                        Interim Guidance for Dental Settings
                           Pharmacies                   Infection Control in Healthcare Settings
                                                        Using Personal Protective Equipment
                                                        Hand Hygiene
                                                        Interim Guidance for Pharmacies
                                                        Risk-Reduction During Close-Contact Services
                           Outpatient and               Infection Control in Healthcare Settings
                           ambulatory care              Using Personal Protective Equipment
                           facilities
                                                        Hand Hygiene
                                                        Interim Guidance for Outpatient & Ambulatory Care Settings
                           Postmortem Care              Using Personal Protective Equipment
                                                        Hand Hygiene
                                                        Collection and Submission of Postmortem Samples
                                                        Cleaning and Waste Disposal
                                                        Transportation of Human Remains



                                                                            7
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES



                   Critical Infrastructure
                   Employees                 Interim Guidance for Critical Infrastructure Employees
                                             Cleaning and Disinfecting your Facility
                   Schools and childcare
                   programs                  K-12 and Childcare Interim Guidance
                                             Cleaning and Disinfecting your Facility
                                             FAQ for Administrators
                                             Parent and Teacher Checklist
                   Colleges and
                   universities              Interim Guidance for Colleges & Universities
                                             Cleaning and Disinfecting your Facility
                                             Guidance for Student Foreign Travel
                                             FAQ for Administrators
                   Gatherings and
COMMUNITY          community events          Interim Guidance for Mass Gatherings and Events
LOCATIONS                                    Election Polling Location Guidance
                                             Events FAQ
                   Community- and faith-
                   based organizations       Interim Guidance for Organizations
                                             Cleaning and Disinfecting your Facility
                   Businesses                Interim Guidance for Businesses
                   Parks & Rec Facilities    Guidance for Administrators of Parks
                   Law Enforcement           What Law Enforcement Personnel Need to Know about COVID-19
                   Homeless Serv ice
                   Prov iders                Interim Guidance for Homeless Service Providers
                   Retirement Homes          Interim Guidance for Retirement Communities
                                             FAQ for Administrators
                   Correction & Detention
                   Facilities                Interim Guidance for Correction & Detention Facilities
                                             FAQ for Administrators
                   Preventing
                   Getting Sick              How to Protect Yourself and Others
                                             How to Safely Sterilize/Clean a Cloth Face Covering
                                             Cleaning and Disinfecting your Home
                                             Tribal - How to Prevent the Spread of Coronavirus (COVID-19) in Your Home
                                             Tribal - How to Care for Yourself at Home During Covid-19
HOME SETTING       Running Errands           Shopping for Food and Other Essential Items
                                             Accepting Deliveries and Takeout
                                             Banking
                                             Getting Gasoline
                                             Going to the Doctor and Pharmacy
                   If you are sick           Steps to Help Prevent the Spread of COVID19 if You are Sick




                                                                8
GUIDANCE FOR CLEANING AND DISINFECTING PUBLIC SPACES, WORKPLACES, BUSINESSES, SCHOOLS, AND HOMES



                   Ships                   Interim Guidance for Ships on Managing Suspected COVID-19
                   Airlines                Cleaning Aircraft Carriers
                                           Airline Agents Interim Guidance
                   Buses                   Bus Transit Operator
TRANSPORTATION
                   Rail                    Rail Transit Operators
                                           Transit Station Workers
                   EMS Transport Vehicles Interim Guidance for EMS
                   Tax is and Rideshares   Keeping Commercial Establishments Safe
RESTAURANTS
& BARS                                     Best Practices from FDA




                                                              9
